                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                             3   REX D. GARNER, ESQ.
                                                                 Nevada Bar No. 9401
                                                             4   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             5   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             6   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             7   Email: natalie.winslow@akerman.com
                                                                 Email: rex.garner@akerman.com
                                                             8
                                                                 Attorneys for Plaintiff The Bank of New York
                                                             9   Mellon f/k/a The Bank of New York as Trustee for
                                                                 the Certificateholders of the CWALT, Inc.,
                                                            10   Alternative Loan Trust 2005-47CB, Mortgage
                                                                 Pass-Through Certificates, Series 2005-47CB
                                                            11
                                                                                             UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                                                     DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            13
AKERMAN LLP




                                                            14   THE BANK OF NEW YORK MELLON FKA                     Case No.: 3:20-cv-00095-LRH-WGC
                                                                 THE BANK OF NEW YORK AS TRUSTEE
                                                            15   FOR THE CERTIFICATEHOLDERS OF THE
                                                                 CWALT, INC., ALTERNATIVE LOAN
                                                            16   TRUST 2005-47CB, MORTGAGE PASS-                     MOTION TO REMOVE ATTORNEY
                                                                 THROUGH CERTIFICATES, SERIES 2005-                  FROM ELECTRONIC SERVICE LIST
                                                            17   47CB,
                                                            18                                Plaintiff,
                                                            19   vs.
                                                            20   THOUSAND ISLAND 1960, LLC; THUY
                                                                 TRAN; AND DOUBLE DIAMOND RANCH
                                                            21   MASTER ASSOCIATION,
                                                            22                                Defendants.
                                                            23

                                                            24   TO:      ALL PARTIES, AND THEIR COUNSEL OF RECORD:

                                                            25            PLEASE TAKE NOTICE that The Bank of New York Mellon f/k/a The Bank of New York
                                                            26   as Trustee for the Certificateholders of the CWALT, Inc., Alternative Loan Trust 2005-47CB,
                                                            27   Mortgage Pass-Through Certificates, Series 2005-47CB provides notice that Tenesa S. Powell, Esq.
                                                            28   is no longer associated with the law firm of Akerman LLP.

                                                                                                              1
                                                                 52673002;1
                                                             1            Akerman LLP continues to serve as counsel for The Bank of New York Mellon f/k/a The

                                                             2   Bank of New York as Trustee for the Certificateholders of the CWALT, Inc., Alternative Loan Trust

                                                             3   2005-47CB, Mortgage Pass-Through Certificates, Series 2005-47CB in this action.            All items,

                                                             4   including, but not limited to, pleadings, papers, correspondence, documents and future notices in this

                                                             5   action should continue to be directed to Ariel Stern, Natalie L. Winslow, Esq. and Rex D. Garner,

                                                             6   Esq.

                                                             7            DATED: April 9, 2020

                                                             8

                                                             9                                                AKERMAN LLP
                                                            10                                                /s/ Natalie L. Winslow
                                                                                                              ARIEL E. STERN, ESQ.
                                                            11                                                Nevada Bar No. 8276
                                                                                                              NATALIE L. WINSLOW, ESQ.
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12                                                Nevada Bar No. 12125
                                                                                                              REX D. GARNER, ESQ.
                      LAS VEGAS, NEVADA 89134




                                                            13                                                Nevada Bar No. 9401
AKERMAN LLP




                                                                                                              1635 Village Center Circle, Suite 200
                                                            14                                                Las Vegas, Nevada 89134
                                                            15
                                                                                                              Attorneys for The Bank of New York Mellon f/k/a The
                                                            16                                                Bank of New York as Trustee for the Certificateholders
                                                                                                              of the CWALT, Inc., Alternative Loan Trust 2005-47CB,
                                                            17                                                Mortgage Pass-Through Certificates, Series 2005-
                                                                                                              47CB
                                                            18

                                                            19

                                                            20                                          COURT APPROVAL
                                                            21            IT IS SO ORDERED.
                                                            22                  April 9, 2020
                                                                          Date:______________
                                                            23                                                       ___________________________________
                                                                                                                     UNITED STATES MAGISTRATE JUDGE
                                                            24                                                       Case No.: 3:20-cv-00095-LRH-WGC

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                2
                                                                 52673002;1
